                      Case 19-00257   Doc 18   Filed 09/30/19    Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MARYLAND

IN RE:                                     *
                                           *
JEFFREY D. RATHELL, SR.                    *       Case Number: 19-15056-TJC
                                           *
         Debtor                            *
                                           *
*        *        *      *     *      *    *       *      *      *       *      *      *
                                           *
THE RESIDUARY TRUST
U/W CHARLES R. RATHELL, JR.                *

         Plaintiff                         *       Adversary Case No.: 19-00257

v.                                         *

JEFFREY D. RATHELL, SR., et al.            *

         Defendants                        *
*        *     *         *     *      *    *       *      *      *       *      *      *

    CONSENT TO DEBTOR’S MOTION TO CONTINUE HEARING SCHEDULED FOR
                           OCTOBER 8, 2019


         COMES NOW, The Residuary Trust U/W Charles R. Rathell, Jr., creditor in the above-

captioned bankruptcy case and as Plaintiff in the above-captioned adversary proceeding, and

hereby files this Consent to a continuance of the October 8, 2019 hearing on Debtor’s Motion to

Dismiss Complaint.

Dated: September 30, 2019                          By Counsel:

                                                   KELLY DORSEY, P.C.

                                                   /s/ Gregory A. Dorsey
                                                   Gregory A. Dorsey, Esq. (#25218)
                                                   10320 Little Patuxent Parkway, Suite 608
                                                   Columbia, Maryland 21044
                                                   Tel: (410) 740-8750
                                                   Fax: (443) 542-0069
                                                   Email: gdorsey@kellydorseylaw.com

                                               1
                  Case 19-00257       Doc 18     Filed 09/30/19    Page 2 of 2



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this the 30th day of September, 2019, I reviewed the Court’s

CM/ECF system and it reports that an electronic copy of the foregoing will be served electronically

by the Court’s CM/ECF system on the following:

   •   Martin G. Oliverio                        mgo@oliveriolaw.net


   •   Monique D. Almy, Trustee                  malmytrustee@crowell.com,
                                                 cbest@crowell.com, malmy@ecf.axosfs.com


                                             /s/ Gregory A. Dorsey
                                             Gregory A. Dorsey




                                                2
